Title: To Benjamin Franklin from Robert Morris, 22 January 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir
Office of Finance 22d. January 1782.
I send enclosed herewith the Copy of a Certificate the original whereof was transmitted to me by Monsr. de la Tombe Consul General of France from Boston after the unloading of the Transports which arrived at that Post with the Stores shipped on them by Order of Colo. Laurens. The original I shall keep and not knowing with whom the Accounts of Freight is to be settled nor by whom to be paid, I only take this precaution of sending Copies to you, in Order that you may know the Times of discharge should the Business pass through your Hands or any other Person by your Appointment.
I have the Honor to remain your Excellency’s most obedient and humble Servant
RM
His Excelly Benja. Franklin
